Citation Nr: 0026082	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-37 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of posterior 
fusion at T11 to L3, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran's service as a member of the South Carolina Army 
National Guard included a period of active duty for training 
from August 1 to August 15, 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1995 
rating decision by the Columbia, South Carolina Regional 
Office (RO) which denied an increased rating for the service-
connected back disability.  This case was previously before 
the Board in July 1998 when it was remanded to the RO for 
further development. 


FINDING OF FACT

The veteran's back disability is manifested by radiating 
pain, numbness, weakness, and decreased range of motion; 
functional impairments are best equated with severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
residuals of posterior fusion at T11 to L3 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected back disorder are more severely disabling 
than reflected by the currently assigned disability 
evaluation and therefore warrant a higher rating.


Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the veteran's case, residuals of posterior fusion at T11 
to L3 have been rated as intervertebral disc syndrome in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
This provision allows for a 60 percent rating when the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Diagnostic Code 5293.  A 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
Id.  

National Guard records reflect that the veteran was involved 
in a motor vehicle accident in August 1992 while returning 
from duty and sustained an L2 burst fracture with very mild 
cauda equina syndrome.  He subsequently underwent a right L2 
transpedicular canal decompression, intraoperative epidural 
endoscopy, segmental instrumentation from T11 to L3, right 
posterior iliac crest bone graft, and a posterior lumbar 
interbody fusion at L1 and L2.  Following an extended period 
of convalescence, medical and physical board proceedings were 
instituted.  The appellant was placed on the temporary 
disability retired list (TDRL) in August 1993.  

The veteran was afforded a VA examination in April 1994 
whereupon prior clinical history pertaining to the low back 
injury was recited.  He stated that his primary 

complaints were back pain when attempting to engage in his 
job as a manual laborer.  The appellant related that, because 
of his injury, he had been forced to take a position of 
lesser pay.  He said that he continued to have back pain 
despite the job change and took an occasional Darvocet-N 100 
for pain relief. 

Upon physical examination, it was observed that the appellant 
walked into the examination room under his own power and was 
in no acute distress.  Evaluation of the spine disclosed a 
24-centimeter well-healed surgical scar over the midline of 
the spine extending from the mid-thoracic to the lower lumbar 
area.  He had a nine-centimeter scar over the right iliac 
wing.  Range of motion of the spine included forward flexion 
to 70 degrees, and backward extension to 30 degrees.  Lateral 
flexion and lateral rotation were to 30 degrees.  Examination 
of the lower extremities showed 2+ and equal reflexes at the 
knees and the ankles.  The toes were down-going.  Sensation 
was intact to light touch.  Motor function was 5/5, including 
the hip flexors, hip abductors and adductors, flexors and 
extensors, gastrocnemius, ankle dorsiflexors and extensor 
hallucis longus.  The veteran was able to walk with a normal 
gait and could support toe walking.  Pertinent assessments 
included pain in the back with heavy activities.

The report of an orthopedic evaluation performed by R. G. 
Schwartz, M.D., at St. Francis Hospital in July 1994 shows 
that the veteran's chief complaint was thoracolumbar pain of 
a sharp and shooting character that radiated to both lower 
extremities down to the knees.  It was reported that he felt 
some numbness and weakness in the same distribution as the 
pain.  It was indicated that he had trouble sleeping because 
of pain, and that any activity made it worse.  The veteran 
related that he could sit for 25 minutes and stand for an 
hour.  He rated his pain as six on a scale of 10 but did say 
that he had pain-free periods.  

Physical examination disclosed that reflexes were symmetric 
and motor strength was 5/5.  Sensation was intact to 
pinprick.  There was a well-healed scar with decreased lumbar 
lordosis.  There was no obvious paraspinal spasm.  Heel and 
toe walking were normal.  Straight leg raising, bowstring, 
Bragard's, Fabere's and 

Nachla's tests were negative.  S1 stretch was positive on the 
left.  The appellant had 70 degrees of lumbar flexion and 
extension was performed to 15 degrees.  There was tenderness 
at the L2-L3 paraspinals on the right, and at the T12-L1 
paraspinals on the left.  A computerized tomography (CT) scan 
of the lumbar spine was interpreted as showing Harrington rod 
placement, bulging at the L5-S1 midline without definite 
neural element compromise, and disc bulging at the L4-L5 
midline, which was slightly to the left.  

A CT scan of the lumbar spine and lumbar myelogram were 
performed in December 1994 which were interpreted as showing 
some clumping of the cauda equina which was thought to have 
represented some post-traumatic arachnoiditis, and minimal 
central canal stenosis through the compression fracture site 
at L2.  

Physical therapy progress notes dated in January and February 
1995 were received from the Anderson Area Medical Center.  
These records show that, following a series of treatment 
protocols, the veteran continued to experience sharp pain 
from the upper thoracic spine that radiated around to the 
thoracic cavity.  It was reported that the abdominals and 
gluteals were still weak and that continued consultation was 
also indicated for lower extremity strengthening.

J. H. Walker, M.D., wrote in February 1996 that the veteran 
had recurrent problems with lumbar radiculopathy.  It was 
opined that he would continue to have sporadic problems with 
the back.

A private clinic note dated in December 1995 indicates that 
the veteran had injured his back the previous day after 
lifting a pack of materials and presented with lower back 
pain radiating down the right hip and down the back of the 
right leg.  An assessment of lumbar strain with possible 
right lumbar radiculopathy in the face of old lumbar disc 
disease was rendered.  

The appellant underwent a VA compensation and pension 
examination in December 1997.  The in-service injury and 
treatment history were recited.  The veteran 

described spells of pain, stiffness, a decrease in range of 
motion of the back, and a decrease in back strength, which 
was exacerbated by certain movements and heavy lifting.  He 
stated that he could not remember his last exacerbation, but 
that when it did occur, he was bedridden for several days 
with pain.  Upon physical examination, it was reported that 
the appellant stood erect and ambulated without difficulty.  
Flexion was to 63 degrees and extension was to 25 degrees 
from the midline.   Motor function was 5/5 in the upper and 
lower extremities.  Sensation was intact for light touch and 
pinprick.  The toes were down-going on Babinski.  Deep tendon 
reflexes were equal in amplitude bilaterally, brisk and non-
pathological.  An impression of status post thoracic and 
lumbar fusion with paroxysms of pain, stiffness, and 
decreased range of motion and strength was rendered.  

At an August 1999 VA neurological examination, it was 
reported that the veteran's primary complaint was pain in the 
low back area that radiated down both legs anteriorly in the 
thigh area down to the knees.  The pain was described as dull 
and steady.  The appellant also said that he had numbness of 
the right lateral thigh area.  He related that, after 30 to 
40 minutes of sitting, both legs went numb.  Upon physical 
examination, there was no significant paraspinal spasm.  
Flexion was from 75 to 80 degrees.  Backward extension was 
from 25 to 30 degrees.  Lateral flexion and rotation were 
reported as full.  Straight leg raising was positive at 70 
degrees whereupon the appellant complained of a tingling 
sensation in the bottom of his right foot.  Motor strength 
was 5/5 in hip flexors, hip abductors, adductors, knee 
flexors, extensors and foot flexors eversions and inversions.  
The sensory examination was abnormal for decreased pinprick 
and soft touch in the right lateral thigh area.  It was noted 
that this extended from about four inches below the iliac 
crest down to the knee.  The examiner indicated that this was 
consistent with a lateral femoral cutaneous nerve lesion.  
Reflexes were 2+ in the upper extremities and symmetrical.  
Knee jerks were brisk at 3+.  The left ankle jerk was about 
2+ and the right ankle jerk was symmetrical and decreased to 
a trace.  It was reported that this was consistent with right 
S1 radiculopathy.  Gait was normal for heel, toe and tandem 
walking.  


Review of the record as described above reveals that the 
veteran continues to be affected to a significant extent by 
service-connected back symptomatology.  Although he has 
reported that he has pain-free periods, and range of motion 
of the back is shown to be fairly good, the disability 
appears to be best characterized by chronic pain with 
radiculopathy into the lower extremities.  Sensory changes 
have been noted, as well some tenderness, stiffness, and 
decreased back strength.  One salient aspect of the service-
connected disability is shown to be the trace right ankle 
jerk indicated on VA neurological examination in August 1999.  
The appellant reports that, when he does have flare-ups, he 
is bedridden for days at a time.  Given the increasing 
problems with pain, the Board finds that his symptoms 
contribute to substantial functional loss, and are of such a 
recurring character that a higher rating should be awarded.  
The Board thus finds that the appellant's symptomatology 
taken as a whole is more nearly consistent with severe 
intervertebral disc syndrome.  A 40 percent disability 
evaluation is therefore warranted. 

While the veteran's symptoms are shown to be consistent with 
sciatic neuropathy, they are not so persistent as to result 
in only little intermittent relief.  As noted above, he had 
difficulty remembering the last exacerbation of symptoms.  
Moreover, a demonstrable muscle spasm is not evident and the 
veteran has not had problems with an absent ankle jerk.  (In 
August 1999, the right ankle jerk was diminished to a trace, 
but was not absent.)  As noted on several examinations, the 
veteran's pain and numbness do not result in his being in any 
acute distress characteristic of a pronounced attack of 
intervertebral disc syndrome.  Consequently, the Board finds 
that he does not meet the criteria for a 60 percent rating 
under Diagnostic Code 5293.  Although his pain is a steady 
problem for him, and no doubt causes functional impairment 
beyond the level suggested by the examination findings 
relative to motion of the back, see 38 C.F.R. § 4.40, 4.45 
(1999), it does not equate to his experiencing only little 
intermittent relief as required for a 60 percent rating.  As 
already noted, when experiencing symptoms due to the service-
connected back disability, the veteran experiences at least 

intermittent relief, if not relief for extended periods of 
time.  Therefore, the Board concludes that an increased (40 
percent) rating is warranted on account of the problems the 
veteran experiences with pain and sensory deficits, but no 
more.  


ORDER

An increased (40 percent) rating for residuals of posterior 
fusion at T11 to L3 is granted, subject to controlling 
regulations governing the payment of monetary awards.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


